Memorandum Order issued December 12, 2019




                                In The

                         Court of Appeals
                               For The

                     First District of Texas
                        ————————————
                         NO. 01-19-00767-CV
                       ———————————
      CINCO ENERGY MANAGEMENT GROUP, LLC, Appellant
                                  V.
LAUREN SCHALL N/K/A LAUREN KING, HAOHAN “JAMES” NIU, AND
      JENETTE SEARS F/K/A JENETTE WALKER, Appellees


                                ****

                  MCCARN & WEIR, PC, Appellant

                                  V.

       CINCO ENERGY MANAGEMENT GROUP, LLC, Appellee


                On Appeal from the 165th District Court
                         Harris County, Texas
                   Trial Court Case No. 2019-64058
                          MEMORANDUM ORDER
      Appellant, McCarn & Weir, PC, has filed an unopposed motion to dismiss its

appeal against appellee, Cinco Energy Management Group, LLC.

      Accordingly, we grant the motion and dismiss the portion of the appeal

between McCarn & Weir, PC and Cinco Energy Management Group, LLC. See

TEX. R. APP. P. 42.1(a)(2), 43.2(f). The appeal between appellant, Cinco Energy

Management Group, LLC, and appellees, Lauren Schall N/K/A Lauren King,

Haohan “James” Niu, and Jenette Sears F/K/A Jenette Walker remains pending. See

id. 42.1(b).

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       2